Exhibit 10.1

2012 Executive Performance Incentive Plan

On September 13, 2011, the Compensation Committee of the Board of Directors of
Analog Devices, Inc. (the “Company”) approved the terms of the 2012 Executive
Performance Incentive Plan (the “Executive Performance Incentive Plan”). All
executive officers and other senior management selected by the Chief Executive
Officer will participate in the Executive Performance Incentive Plan. Bonus
payments under the Executive Performance Incentive Plan are calculated and paid
as follows:

1. Each participant’s Fiscal 2012 Bonus Target is obtained by multiplying his or
her Base Salary by his or her Individual Target Bonus Percentage:

 

  •  

Base Salary — the individual’s base pay during the applicable bonus period.

 

  •  

Individual Target Bonus Percentage — a percentage of the individual’s Base
Salary, determined individually for each participant by the Compensation
Committee and ranging from 50% to 160%.

2. Each participant’s Fiscal 2012 Bonus Target is then multiplied by the Bonus
Payout Factor. The Bonus Payout Factor is equal to (A) 50% of the Bonus Payout
Factor (as shown in the table below) based on the Company’s operating profit
before tax (OPBT) as a percentage of revenue for the applicable quarter plus
(B) 50% of the Bonus Payout Factor (as shown in the table below) based on the
Company’s revenue growth for the applicable quarter compared to the same quarter
in the prior fiscal year.1 The calculations of revenue growth and OPBT as a
percentage of revenue are adjustable by the Compensation Committee in its sole
discretion to take account of special items, including but not limited to:
restructuring-related expense, acquisition- or disposition-related items,
non-recurring royalty payments or receipts, and other similar non-cash or
non-recurring items. If OPBT is less than 15% of revenue for the applicable
quarter, the Bonus Payout Factor shall be zero for that quarter, even if the
Company has revenue growth for that quarter. The Bonus Payout Factor can range
from 0% to 300%.

The Compensation Committee adopted the following Bonus Payout Factor tables
under the 2012 Executive Performance Incentive Plan:

 

50% of Bonus Based

on OPBT/Revenue

   Bonus Payout Factor  

15%

     0 % 

22.5%

     100 % 

31%

     200 % 

36%

     300 % 

 

1 

In order to facilitate a comparison of fiscal quarters for purposes of the
revenue growth element of the plan, all 14 week quarters will be normalized to a
13 week quarter.



--------------------------------------------------------------------------------

 

50% of Bonus Based

on Revenue Growth

   Bonus Payout Factor  

0%

     0 % 

10%

     100 % 

20%

     200 % 

30%

     300 % 

The Bonus Payout Factor is determined quarterly. For example, if OPBT for a
quarter is 22.5% of revenue (which would result in a Bonus Payout Factor of 100%
for that element) and revenue growth for the quarter compared to the same
quarter in the prior fiscal year was 30% (which would result in a Bonus Payout
Factor of 300% for that element), then the Bonus Payout Factor for the quarter
would be 200% which is the sum of 50% of the OPBT factor of 100% and 50% of the
revenue growth factor of 300%. The Bonus Payout Factor is also used to determine
the bonuses paid to all other employees of the Company under the Company’s 2012
Bonus Plan for Employees.

A participant’s bonus for a quarter shall be equal to the product obtained by
multiplying a participant’s Fiscal 2012 Bonus Target for the quarter by the
Bonus Payout Factor for that quarter. Each participant’s Fiscal 2012 Bonus
Payment can range from zero to three times his or her Fiscal 2012 Bonus Target.

3. Fiscal 2012 bonus payments, if any, under the Executive Performance Incentive
Plan will be calculated at the end of each fiscal quarter and distributed after
the first half and second half of fiscal year 2012. The bonus payment for the
first half of Fiscal 2012 will be paid on or before June 30, 2012 and the bonus
payment for the second half of Fiscal 2012 will be paid on or before
December 31, 2012.

4. Executives are eligible for a bonus payment with respect to their first full
fiscal quarter of employment, so long as they remain actively employed by the
Company on the applicable bonus payment date in June or December. For example,
an executive hired during the first quarter would only be eligible for a bonus
payment with respect to the second quarter, so long as he or she was still
actively employed on the June payment date.

Amended and Restated

November 29, 2011